DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A, claims 1-7 and 10-12 in the reply filed on September 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the first diffraction grating, the second diffraction grating, the third diffraction grating and the fourth diffraction grating have a same shape” recited in claim 5 is confusing and indefinite since it is not clear how to define “shape” of the diffraction gratings.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Meyerhofer et al (PN. 5,619,373) in view of the patent issued to Iizuka (PN. 6,288,831).
Meyerhofer et al teaches an optical element of a head-mounted display wherein the optical member is comprised of a first optical member of a first eye piece (375, Figure 3) and a second optical member of a second eye piece (380) that are arranged side by side, wherein the first optical member includes a first Fresnel lens (350a) disposed at a first surface (please see Figure 7) and a second diffraction grating (345) disposed at a second surface (please see Figure 7), that is opposite to the first surface so as to face away from the first Fresnel lens and the second optical member includes a third Fresnel lens (350b) disposed at a third surface and a fourth diffraction grating disposed at a fourth surface (please see Figure 7), wherein the fourth surface that is arranged in an extending direction of the second surface, (please see Figure 3).  Meyerhofer et al teaches that the second diffraction grating and the fourth diffraction grating (345a and 345b) have the function of correcting color dispersion in the optical element, (please see column 7, lines 35-61) which makes the optical element comprises the first and second optical members a correction optical member. 
This reference has met all the limitations of the claims.  It however does not teach explicitly that the first Fresnel lens and the third Fresnel lens are first diffraction grating and a third diffraction grating respectively.  Iizuka in the same field of endeavor teaches a correction optical system (10, Figure 4C) that is comprised of a pair of diffraction gratings (10a and 10b) wherein the diffraction gratings (10a and 10b) are arranged that the chromatic dispersion of the one grating (10a) is opposite in direction of the chromatic dispersion of the other grating (10b, please see column 6, lines 12-23) to provide chromatic dispersion correction.  It would then have been obvious to one skilled in the art to modify the first optical member and the second optical member of Meyerhofer et al to alternatively include a pair of diffraction gratings respectively to provide the desired chromatic aberration correction.  
With regard to claim 2, Iizuka teaches that the direction of light deflected by the first diffraction grating is returned to original direction by the second diffraction grating, (please see Figure 4C), and likewise the direction of light deflected by the third diffraction grating is returned to an original direction by the fourth diffraction grating.  
  With regard to claim 3, Iizuka teaches that the diffraction angle of first order diffraction light by the first diffraction grating is equal to a diffraction angle of first order diffraction light by the second diffraction grating and the diffraction angle of first order light by the third diffraction grating is equal to a diffraction angle of first order diffraction light by the fourth diffraction grating, (please see Figure 4C).  
With regard to claim 4, it is implicitly true that the pitches of the diffraction grating is designed with respect to a center wavelength in order for the diffraction grating is capable of diffracting light of the certain wavelength including the center wavelength.  Both Meyerhofer et and Iizuka teach that the diffraction gratings are designed to diffract light of visible light (i.e. for head mount display and column 5, line 65-67 of Iizuka), this means that the center design wavelength should be included in the visible wavelength range.  It would then be obvious to one skilled in the art to choose the center design wavelength to be 550 nanometers to make the diffraction gratings properly diffract the desired wavelength range such as visible light range.  
With regard to claims 5 and 6, the phrase “shape” is rejected under 35 USC 112, second paragraph, for the reasons stated above.  For the purpose of examination, this phrase is being interpreted as “blazed grating shape”.   Iizuka teaches that the diffraction gratings (10a and 10b, Figure 4C) are of the same blazed grating shape.  
With regard to claim 7, the diffraction gratings taught by Meyerhofer et al and Iizuka implicitly have non-zero air-converted diffraction angle of first order diffraction light.  These references however do not teach explicitly that the air converted diffraction angle of first order diffraction light is in the claimed 45 degrees to 70 degrees, such modification would have been obvious to one skilled in the art to allow the diffraction gratings have the desired diffraction properties.  

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyerhofer et al and Iizuka as applied to claim 1 above, and further in view of the US patent application publication by Jarvenpaa et al (US 2011/0019874 A1).
The optical element taught by Meyerhofer et al in combination with the teachings of Iizuka as described in claim 1 above has met all the limitations of the claims. 
With regard to claim 10, Meyerhofer et al teaches that the optical element is within a head mounted display wherein an image display (305, Figure 3) to generate an image light that incident on optical components of the head mount display, with light incidence part and light emitting part, and directed the emitted light to the eye pieces (375 and 380).  These references however do not teach explicitly that the head mounted display comprises a first light-guiding device and a second light-guiding device that each causes image light to be incident via a light incidence part guide the image light by reflection and emit the guided image light to outside via a light emitting part.  Jarvenpaa et al in the same field of endeavor teaches a typical head mounted display that is comprised of a first light guiding device (7, Figures 9, 10a, 18 and 19), for one eye, and a second light guiding device for another eye, (please see Figure 19).  Each light guiding device is configured to cause image light (from optical engine 150 including microdisplay 170, Figure 9) to be incident via a light incidence part (10), guide the image light by reflection and emit the guided image light to outside via a light emitting part (30, Figure 10a).  It would then have been obvious to one skilled in the art to apply the teachings of Jarvenpaa et al to modify the head mounted display to include light guiding devices for the benefit of allowing the image light be properly guided to be emitted to the eyes of the viewer.  In light of Meyerhofer et al the first optical member in the eye piece (375, Figure 3) should be disposed opposed to the first light guiding device to convey image light emitted from the first light guiding device to a first eye and the second optical member in the eye piece (380) should be opposed to the second guiding device to covey the image light emitted from the second guiding device to the second eye.  
With regard to claim 11, Jarvenpaa et al teaches that the first light-guiding device and the second light-guiding device have a see-through property, (please see Figure 19).  
With regard to claim 12, Meyerhofer et al in light of Jarvenpaa et al teach that the first optical member and the second optical member cover an angle of view of the first light-guiding device and an angle of view of the second light-guiding device respectively.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872